JEAN E. WILLIAMS
Acting Assistant Attorney General
United States Department of Justice
Environment and Natural Resources Division

HAYLEY A. CARPENTER (CA Bar No. 312611)
KRYSTAL-ROSE PEREZ (TX Bar No. 24105931)
Trial Attorneys
Natural Resources Section
150 M Street NE
Washington, DC 20002
Tel: (202) 305-0242 (Carpenter)
       (202) 305-0486 (Perez)
Email: hayley.carpenter@usdoj.gov
       krystal-rose.perez@usdoj.gov

Attorneys for the United States


                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA

STATE OF ALASKA DEPARTMENT OF )
NATURAL RESOURCES, et al.,          )
                                    )
      Plaintiffs,                   )
                                    ) Case No.: 4:13-cv-00008-RRB
      v.                            )
                                    )
UNITED STATES OF AMERICA, et al.    )
                                    )
      Defendants.                   )
___________________________________ )


                      JOINT MOTION TO STAY DISCOVERY

       Plaintiffs State of Alaska Department of Natural Resources and Department of

Transportation and Public Facilities (“the State”) and Defendant the United States

respectfully request the Court stay discovery in this matter under its “discretionary




        Case 4:13-cv-00008-RRB Document 328 Filed 07/20/21 Page 1 of 3
power” to stay proceedings. Lockyer v. Mirant Corp., 398 F.3d 1098, 1109 (9th Cir.

2005).

          The State and the United States (collectively, the “Parties”) are engaging in

settlement discussions to determine whether they can resolve this case without the need

for protracted litigation. The Parties have made substantial progress on the terms of a

possible settlement, but require additional time to finalize the terms of a recommended

settlement as well as negotiate the language of a draft settlement agreement. Once

counsel for the Parties have agreed upon the language of the recommended settlement

agreement, the agreement must be reviewed and considered by the appropriate officials

within the United States Department of Interior, the United States Department of Justice,

and the Alaska Department of Law. If those officials authorize the proposed settlement

and approve of the anticipated settlement agreement, the settlement can be executed and

finalized.

         Based on the foregoing, the Parties need additional time to negotiate language and

to seek the required approvals. Accordingly, the Parties respectfully request that the

Court issue a stay of discovery (including all current litigation deadlines). The Parties

propose to file a Joint Status Report by November 17, 2021 (120 days from the filing of

this Joint Motion), to inform the Court of the status of settlement and to propose any

future actions in this case as may be appropriate, including dismissal of this action. The

Parties submit that this request will not prejudice any party and will help foster judicial




State of Alaska Dep’t of Natural Res. v. United States           Case No. 4:13-00008-RRB
Joint Mot. to Stay Discovery                                                    Page 2 of 3
          Case 4:13-cv-00008-RRB Document 328 Filed 07/20/21 Page 2 of 3
economy in the event that the Parties are successful in resolving the case through

settlement.



       Respectfully submitted this 20th day of July 2021.


TREG R. TAYLOR                                   JEAN E. WILLIAMS
Attorney General                                 Acting Assistant Attorney General
State of Alaska                                  United States Department of Justice
                                                 Environment & Natural Resources
/s/ Jessica M. Alloway (with permission)         Division
Jessica M. Alloway
AK Bar No. 1205045                               /s/ Krystal-Rose Perez
Senior Assistant Attorney General                HAYLEY A. CARPENTER
Department of Law                                KRYSTAL-ROSE PEREZ
1031 W. 4th Avenue, Suite 200                    Trial Attorneys
Anchorage, AK 99501                              Natural Resources Section
Telephone: (907) 269-5232                        150 M Street NE
Email: jessie.alloway@alaska.gov                 Washington, DC 20002
                                                 Tel: (202) 305-0242 (Carpenter)
Attorney for State of Alaska                            (202) 305-0486 (Perez)
                                                 Email: hayley.carpenter@usdoj.gov
                                                        krystal-rose.perez@usdoj.gov

                                                 Attorneys for United States




State of Alaska Dep’t of Natural Res. v. United States         Case No. 4:13-00008-RRB
Joint Mot. to Stay Discovery                                                  Page 3 of 3
        Case 4:13-cv-00008-RRB Document 328 Filed 07/20/21 Page 3 of 3
